Exhibit 10

EXECUTION COPY

 

LOGO [g634998g36i33.jpg]

Ms. Christina Spade

c/o CBS Corporation

51 West 52nd Street

New York, NY 10019

 

Dear Chris,   October 18, 2018

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions (this “Agreement”):

1.     Term. The term of your employment under this Agreement shall commence on
October 18, 2018 (the “Effective Date”) and, unless earlier terminated under
this Agreement, shall expire on October 17, 2021 (the “Expiration Date”). The
period from the Effective Date through the Expiration Date is referred to herein
as the “Term” notwithstanding any earlier termination of your employment for any
reason.

2.    Duties. You will serve as the Executive Vice President, Chief Financial
Officer of CBS, and you agree to perform all duties reasonable and consistent
with that office as the President and Chief Executive Officer of CBS (the “CEO”)
may assign to you from time to time. You agree to devote your entire business
time, attention and energies to the business of CBS. Your principal place of
employment will be CBS’s executive offices in the New York metropolitan area;
provided, however, that you will be required to render services in the Los
Angeles metropolitan area and elsewhere upon request for business reasons.

3.    Base Compensation.

(a)    Salary. For all the services rendered by you in any capacity under this
Agreement, CBS agrees to pay you base salary (“Salary”) at the rate of One
Million Two Hundred and Fifty Thousand Dollars ($1,250,000) per annum, less
applicable deductions and withholding taxes, in accordance with CBS’s payroll
practices as they may exist from time to time. While you are employed under this
Agreement, your Salary may be increased, and such increase, if any, shall be
made at a time, and in an amount, that CBS shall determine in its discretion.



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 2

 

(b)    Bonus Compensation. You also shall be eligible to receive annual bonus
compensation (“Bonus”) during your employment with CBS under this Agreement,
determined and payable as follows:

(i)    Your Bonus for each calendar year during your employment with CBS under
this Agreement will be determined in accordance with the guidelines of the CBS
short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the discretion of CBS.

(ii)    Your target bonus (“Target Bonus”) for each calendar year during your
employment with CBS under this Agreement shall be 200% of your Salary in effect
on November 1st of such calendar year or the last day of your employment, if
earlier. Notwithstanding the foregoing, your Target Bonus for calendar year 2018
will be blended to reflect the number of calendar days served in your current
and former roles for the relevant number of calendar days during 2018.

(iii)    Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.

(iv)    Except as otherwise set forth herein, you must be employed on the last
day of a calendar year to receive a Bonus for such calendar year. However, if
your employment with CBS terminates prior to the last day of a calendar year,
CBS may, in its discretion, choose to pay you a prorated Bonus, in which case
such prorated Bonus will be determined in accordance with the guidelines of the
STIP and payable in accordance with paragraph 3(b)(iii).

(c)    Long-Term Incentive Compensation. Beginning with calendar year 2019 and
during your employment under this Agreement, you shall be eligible to receive
annual grants of long-term incentive compensation under the CBS Corporation 2009
Long-Term Incentive Plan (or any successor plan thereto) (the “LTIP”), as may be
amended from time to time without notice in the discretion of CBS. You shall
have a target long-term incentive value equal One Million Five Hundred Thousand
Dollars ($1,500,000). The precise amount, form (including equity and
equity-based awards, which for purposes of this Agreement are collectively
referred to as “equity awards”) and timing of any such long-term incentive
award, if any, shall be determined in the discretion of the Compensation
Committee of the CBS Board of Directors (the “Committee”).

4.    Benefits. You shall be eligible to participate in all CBS vacation,
medical, dental, life insurance, long-term disability insurance, retirement,
long-term incentive and other benefit plans and programs applicable generally to
other senior



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 3

 

executives of CBS and its subsidiaries as CBS may have or establish from time to
time and in which you would be eligible to participate under the terms of the
plans, as may be amended from time to time. This provision shall not be
construed to either require CBS to establish any welfare, compensation or
long-term incentive plans, or to prevent the modification or termination of any
plan once established, and no action or inaction with respect to any plan shall
affect this Agreement.

5.    Business Expenses. During your employment under this Agreement, CBS shall
reimburse you for such reasonable travel and other expenses incurred in the
performance of your duties as are customarily reimbursed to CBS executives at
comparable levels. Such travel and other expenses shall be reimbursed by CBS as
soon as practicable in accordance with CBS’s established guidelines, as may be
amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.

6.    Non-Competition, Confidential Information, Etc.

(a)    Non-Competition. You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement. You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from investing as
less than a one (1%) percent stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the period during your employment with CBS
and shall continue following the termination of your employment for any reason,
other than the expiration of the Term following which you are no longer
employed, for the greater of: (i) twelve (12) months; or (ii) for so long as any
payments are due to you pursuant to paragraph 7(b) or 7(c) or 7(j) of this
Agreement, unless you request and CBS accepts a written request pursuant to
paragraph 6(j) of this Agreement, if any.

(b)    Confidential Information. You agree that, during the Term and at any time
thereafter, (i) you shall not use for any purpose other than the duly authorized
business of CBS, or disclose to any third party, any information relating to
CBS, or any of CBS’s affiliated companies which is non-public, confidential or
proprietary to CBS or any of CBS’s affiliated companies (“Confidential
Information”), including any trade secret or any written (including in any
electronic form) or oral communication incorporating Confidential Information in
any way (except as may be required by law or in the performance of your duties
under this Agreement consistent with CBS’s policies);



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 4

 

and (ii) you will comply with any and all confidentiality obligations of CBS to
a third party, whether arising under a written agreement or otherwise.
Information shall not be deemed Confidential Information which (x) is or becomes
generally available to the public other than as a result of a disclosure by you
or at your direction or by any other person who directly or indirectly receives
such information from you, or (y) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you.
For purposes of this paragraph 6(b), the term “third party” shall be defined to
mean any person other than CBS and its subsidiaries or any of their respective
directors and senior officers.

Notwithstanding the foregoing, your obligation to protect confidential and
proprietary information shall not prohibit you from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from CBS. Additionally, you hereby are notified
that the immunity provisions in Section 1833 of title 18 of the United States
Code provide that an individual cannot be held criminally or civilly liable
under any federal or state trade secret law for any disclosure of a trade secret
that is made (A) in confidence to federal, state or local government officials,
either directly or indirectly, or to an attorney, and is solely for the purpose
of reporting or investigating a suspected violation of the law, (B) under seal
in a complaint or other document filed in a lawsuit or other proceeding, or
(C) to your attorney in connection with a lawsuit for retaliation for reporting
a suspected violation of law (and the trade secret may be used in the court
proceedings for such lawsuit) as long as any document containing the trade
secret is filed under seal and the trade secret is not disclosed except pursuant
to court order.

(c)    No Solicitation, Etc. You agree that, while employed by CBS and for the
greater of twelve (12) months thereafter or for so long as payments are due to
you pursuant to paragraph 7(b) or 7(c) or 7(j) of this Agreement, you shall not,
directly or indirectly:

(i)    employ or solicit the employment of any person who is then or has been
within twelve (12) months prior thereto, an employee of CBS or any of CBS’s
affiliated companies; or

(ii)    do any act or thing to cause, bring about, or induce any interference
with, disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of CBS
or any of CBS’s affiliated companies with any customer, employee, consultant or
supplier.

(d)    CBS Ownership. The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 5

 

your services during your employment with CBS and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines, in its discretion, without
any further payment to you. If, for any reason, any of such results and proceeds
are not legally deemed a work-made-for-hire and/or there are any rights in such
results and proceeds which do not accrue to CBS under the preceding sentence,
then you hereby irrevocably assign and agree to assign any and all of your
right, title and interest thereto, including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines, in its discretion, without any further payment to
you. You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the Senior Executive
Vice President, Chief Legal Officer, CBS Corporation (the “CLO”) or his designee
as your attorney-in-fact with the power to execute such documents on your
behalf. To the extent you have any rights in the results and proceeds of your
services under this Agreement that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights. This
paragraph 6(d) is subject to, and does not limit, restrict, or constitute a
waiver by CBS of any ownership rights to which CBS may be entitled by operation
of law by virtue of being your employer.

(e)    Litigation.

(i)    You agree that during the Term and for twelve (12) months thereafter or,
if later, during the pendency of any litigation or other proceeding, (x) you
shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent necessary in the performance of your duties
under this Agreement, with respect to the facts or subject matter of any pending
or potential litigation, or regulatory or administrative proceeding involving
CBS, or any of CBS’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to CBS or its counsel; and (y) in the event that any other party attempts to
obtain information or documents from you with respect to such matters, either
through formal legal process such as a subpoena or by informal means such as
interviews, you shall promptly notify CBS’s counsel before providing any
information or documents.



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 6

 

(ii)    You agree to cooperate with CBS and its attorneys, both during and after
the termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved or
had knowledge of prior to the termination of your employment. Your cooperation
shall include, without limitation, providing assistance to CBS’s counsel,
experts or consultants, providing truthful testimony in pretrial and trial or
hearing proceedings and any travel related to your attendance at such
proceedings. In the event that your cooperation is requested after the
termination of your employment, CBS will (x) seek to minimize interruptions to
your schedule to the extent consistent with its interests in the matter; and
(y) reimburse you for all reasonable and appropriate out-of-pocket expenses
actually incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses. Reimbursement shall be made within 60 calendar
days following the date on which CBS receives appropriate documentation with
respect to such expenses, but in no event shall payment be made later than
December 31 of the calendar year following the calendar year in which you incur
the related expenses.

(iii)    You agree that during the Term and at any time thereafter, to the
fullest extent permitted by law, you will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, or any of CBS’s
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by CBS, or any of CBS’s affiliated companies, without
advance notice (including the general nature of the testimony) to and, if such
testimony is without subpoena or other compulsory legal process, the approval of
the CLO.

(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning CBS, or any of CBS’s affiliated companies
or any of their respective officers, directors, agents, employees, suppliers or
customers.

(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with CBS shall remain the exclusive property of CBS. In the
event of the termination of your employment for any reason, CBS reserves the
right, to the extent permitted by law and in addition to any other remedy CBS
may have, to deduct from any monies otherwise payable to you the following:
(i) all amounts you may owe to CBS, or any of CBS’s subsidiaries at the time of
or subsequent to the termination of your employment with CBS; and (ii) the value
of the CBS property which you retain in your



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 7

 

possession after the termination of your employment with CBS. In the event that
the law of any state or other jurisdiction requires the consent of an employee
for such deductions, this Agreement shall serve as such consent. Notwithstanding
anything in this Section 6(g) to the contrary, CBS will not exercise such right
to deduct from any monies otherwise payable to you that constitute “deferred
compensation” within the meaning of Internal Revenue Code Section 409A (“Code
Section 409A”).

(h)    Non-Disparagement. You agree that, during the Term and for a period of
one (1) year thereafter, you shall not, in any communications with the press or
other media or any customer, client or supplier of CBS or any of CBS’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of CBS or any of CBS’s affiliated companies, or any of their
respective directors or senior officers.

(i)    Injunctive Relief. CBS has entered into this Agreement in order to obtain
the benefit of your unique skills, talent, and experience. You acknowledge and
agree that any violation of paragraphs 6(a) through (h) of this Agreement will
result in irreparable damage to CBS and, accordingly, CBS may obtain injunctive
and other equitable relief for any breach or threatened breach of such
paragraphs, in addition to any other remedies available to CBS.

(j)    Survival; Modification of Terms. Your obligations under paragraphs 6(a)
through (i) shall remain in full force and effect for the entire period provided
therein notwithstanding the termination of your employment under this Agreement
for any reason or the expiration of the Term; provided, however, that your
obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if: (x) CBS terminates your employment without Cause or
you resign with Good Reason; (y) you provide CBS a written notice indicating
your desire to waive your right to receive, or to continue to receive,
termination payments and benefits under paragraphs 7(b)(ii)(A) through (D),
paragraphs 7(c)(ii)(A) through (D) or paragraphs 7(j)(ii)(A), (B), (C), (D) and
(F), as applicable; and (z) CBS notifies you that it has, in its discretion,
accepted your request. You and CBS agree that the restrictions and remedies
contained in paragraphs 6(a) through (i) are reasonable and that it is your
intention and the intention of CBS that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable. You acknowledge that CBS conducts
its business operations around the world and has invested considerable time and
effort to develop the international brand and goodwill associated with the “CBS”
name. To that end, you further acknowledge that the obligations set forth in
this paragraph 6 are by necessity international in scope and necessary to
protect the international operations and goodwill of CBS and its affiliated
companies.



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 8

 

7.    Termination of Employment.

(a)    Termination for Cause.

(i)    CBS may, at its option, terminate your employment under this Agreement
for Cause at any time during the Term. For purposes of this Agreement, “Cause”
shall mean: (A) embezzlement, fraud or other conduct which would constitute a
felony or a misdemeanor involving fraud or perjury; (B) willful unauthorized
disclosure of Confidential Information; (C) your failure to obey a material
lawful directive that is appropriate to your position from an executive(s) in
your reporting line; (D) your failure to comply with the written policies of
CBS, including the CBS Business Conduct Statement or successor conduct statement
as they apply from time to time; (E) your material breach of this Agreement
(including any representations herein); (F) your terminating your employment
without Good Reason, other than due to your death or Disability, prior to the
end of the Term; (G) your failure (except in the event of your Disability) or
refusal to substantially perform your material obligations under this Agreement;
(H) willful failure to cooperate with a bona fide internal investigation or
investigation by regulatory or law enforcement authorities or the destruction or
failure to preserve documents or other material reasonably likely to be relevant
to such an investigation, or the inducement of others to fail to cooperate or to
destroy or fail to produce documents or other material; or (I) conduct which is
considered an offense involving moral turpitude under federal, state or local
laws, or which might bring you to public disrepute, scandal or ridicule or
reflect unfavorably upon any of CBS’s businesses or those who conduct business
with CBS and its affiliated entities.

Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable detail
and, except in the case of clause (A), (B) or (F) or any other conduct, failure,
breach or refusal which, by its nature, CBS determines cannot reasonably be
expected to be cured, the conduct required to cure such conduct, failure, breach
or refusal. Except for conduct described in clause (A), (B) or (F) or any other
conduct, failure, breach or refusal which, by its nature, CBS determines cannot
reasonably be expected to be cured, you shall have ten (10) business days from
the giving of such notice within which to cure any conduct, failure, breach or
refusal under clause (C), (D), (E), (F), (G), (H) or (I) of this paragraph
7(a)(i); provided, however, that if CBS reasonably expects irreparable injury
from a delay of ten (10) business days, CBS may give you notice of such shorter
period within which to cure as is reasonable under the circumstances.

(ii)    In the event that your employment terminates under paragraph 7(a)(i)
during the Term, CBS shall have no further obligations under



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 9

 

this Agreement, including, without limitation, any obligation to pay Salary or
Bonus or provide benefits, except to the extent required by applicable law.

(b)    Termination without Cause.

(i)    CBS may terminate your employment under this Agreement without Cause at
any time during the Term by providing written notice of termination to you.

(ii)    In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty
(30) days following your termination date, and (y) subject to your compliance
with paragraph 7(i) hereunder, the following payments and benefits:

(A)    Salary: a severance amount equal to eighteen (18) months of your then
current base Salary described in paragraph 3(a), payable in accordance with
CBS’s then effective payroll practices (your “Regular Payroll Amount”) as
follows:

(I)    beginning on the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;

(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Section 401(a)(17) of the Internal Revenue Code
(the “Code”) for the calendar year in which your termination occurs, which is
$550,000 for 2018); provided, however, that in no event shall payment be made to
you pursuant to this paragraph 7(b)(ii)(A)(II) later than December 31st of the



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 10

 

second calendar year following your termination of employment; and

(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the earlier of (x) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(y) your death (the applicable date, the “Permissible Payment Date”) rather than
as described in paragraph 7(b)(ii)(A)(I), (II) or (III), as applicable, and any
remaining Salary, if any, shall be paid to you or your estate, as applicable, by
payment of your Regular Payroll Amount on your Regular Payroll Dates commencing
with the Regular Payroll Date that follows the Permissible Payment Date. Each
payment pursuant to this paragraph 7(b)(ii)(A) shall be regarded as a separate
payment and not one of a series of payments for purposes of Code Section 409A.

(B)    Bonus: an additional severance amount equal to 1.5 times your “Severance
Bonus”. For purposes of this Agreement, “Severance Bonus” is defined as your
Target Bonus in effect on the date of your termination of employment, ignoring
any reduction in your Target Bonus prior to such date that constituted Good
Reason. The additional severance amount described above shall be determined and
paid as follows:

(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 11

 

pursuant to procedures adopted by CBS) at the time of your termination, (y) your
date of termination pursuant to paragraph 7(b)(i) occurs after June 30th of the
calendar year, and (z) the prorated amount described in this paragraph
7(b)(ii)(B)(I) is determined to constitute “deferred compensation” within the
meaning of Code Section 409A, then such prorated bonus shall not be paid to you
until the Permissible Payment Date. Each payment pursuant to this paragraph
7(b)(ii)(B) shall be regarded as a separate payment and not one of a series of
payments for purposes of Code Section 409A;

(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th month
anniversary of the date of your termination of employment (the “18th Month
Anniversary”) occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and

(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.

(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 12

 

period; provided that during the period that CBS provides you with this
coverage, the cost of such coverage will be treated as taxable income to you and
CBS may withhold taxes from your compensation for this purpose; provided,
further, that you may elect to continue your medical and dental insurance
coverage under COBRA at your own expense for the balance, if any, of the period
required by law; provided, further, that to the extent CBS is unable to continue
such benefits because of underwriting on the plan term or if such continuation
would violate Code Section 105(h), CBS shall provide you with economically
equivalent benefits determined on an after-tax basis (to the extent such benefit
was non-taxable).

(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).

(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen (18) months following your
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.

(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant;



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 13

 

provided, however, that in no event shall the exercise period extend beyond
their expiration date.

(III)    All outstanding restricted share unit (“RSU”) awards and other equity
awards (or portions thereof) that would otherwise vest on or before the end of
an eighteen (18) month period following the termination date (the “Accelerated
Share Awards”) shall accelerate and vest immediately on the Release Effective
Date and be settled within ten (10) business days thereafter; provided, however,
that with respect to Accelerated Share Awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such
Accelerated Share Award under Internal Revenue Code Section 162(m) (“Code
Section 162(m)”), such Accelerated Share Award shall vest if and to the extent
the Committee certifies that the performance goal relating to such Accelerated
Share Award has been met, or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that with
respect to Accelerated Share Awards that remain subject to performance-based
vesting conditions on your termination date, in the event and to the extent that
compliance with the performance-based compensation exception under Code
Section 162(m) is not required in order to ensure the deductibility of any such
Accelerated Share Award, such Accelerated Share Award shall immediately vest
(with an assumption that the performance goal was achieved at target level, if
and to the extent applicable) on the Release Effective Date and be settled
within ten (10) business days thereafter.

Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.

(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(b)(ii) by seeking other employment, and the



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 14

 

amount of such payments shall be reduced by any compensation earned by you from
any source, including, without limitation, salary, sign-on or annual bonus
compensation, consulting fees, and commission payments, provided, however, that
mitigation shall not be required, and no reduction for other compensation shall
be made, for earnings for services provided during the first twelve (12) months
after the termination of your employment. You agree to advise CBS immediately
and in writing of any employment for which you are receiving such payments and
to provide documentation as requested by CBS with respect to such employment.
The payments provided for in paragraph 7(b)(ii) are in lieu of any other
severance or income continuation or protection under any CBS plan, program or
agreement that may now or hereafter exist (unless the terms of such plan,
program or agreement expressly state that the payments and benefits payable
thereunder are intended to be in addition to the type of payments and benefits
described in paragraph 7(b)(ii) of this Agreement).

(c)    Resignation with Good Reason.

(i)    You may resign your employment under this Agreement with Good Reason at
any time during the Term by written notice of termination to CBS given no more
than thirty (30) days after the occurrence of the event constituting Good
Reason. Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice. For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with physical and mental incapacity): (A) a material reduction in
(1) your position, titles, offices, reporting relationships, authorities, duties
or responsibilities from those in effect immediately prior to such reduction,
including any such reduction effected through any arrangement involving the
sharing of your position, titles, offices, reporting relationships, authorities,
duties or responsibilities, or any such reduction which would remove positions,
titles, offices, reporting relationships, authorities, duties or
responsibilities which are customarily given to an executive of a public company
comparable to CBS or (2) your base Salary or target compensation in effect
immediately prior to such reduction, including your annual Target Bonus or long
term incentive targets (for the avoidance of doubt, a material reduction shall
include and be deemed to have occurred with respect to clause (A)(1) above if
either (x) you cease to be the most senior executive responsible for the
financial affairs of CBS (provided that if CBS has an ultimate parent company
that is a public company, instead you are not the most senior executive
responsible for the



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 15

 

financial affairs of the ultimate public parent company) or (y) neither CBS nor
its ultimate parent company (if any) is a public company); (B) the assignment to
you of duties or responsibilities that are materially inconsistent with your
position, titles, offices or reporting relationships as they exist on the
Effective Date or that materially impair your ability to function as Executive
Vice President, Chief Financial Officer, of CBS; (C) the material breach by CBS
of any of its obligations under this Agreement; or (D) the requirement that you
relocate outside of the metropolitan area in which you currently are employed
(as described in paragraph 2 of this Agreement) to any metropolitan area other
than New York or Los Angeles. CBS shall have thirty (30) days from the receipt
of your notice within which to cure and, in the event of such cure, your notice
shall be of no further force or effect. If no cure is effected, your resignation
will be effective as of the date specified in your written notice to CBS or such
earlier effective date set by CBS following receipt of your notice.

(ii)    In the event that your employment terminates under paragraph 7(c)(i)
during the Term, you shall thereafter receive, less applicable withholding
taxes, (x) the Accrued Obligations, payable within thirty (30) days following
your termination date, and (y), subject to your compliance with paragraph 7(i)
hereunder, the following payments and benefits:

(A)    Salary: a severance amount equal to eighteen (18) months of your Regular
Payroll Amount, payable as follows:

(I)    beginning on the Regular Payroll Date following your termination date,
you will receive your Regular Payroll Amount on the Regular Payroll Dates that
occur on or before March 15th of the calendar year following the calendar year
in which your employment terminates;

(II)    beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Code Section 401(a)(17) for the calendar year in
which your termination occurs, which is $550,000 for 2018); provided, however,
that in no event shall payment be made to you pursuant to this paragraph
7(c)(ii)(A)(II) later than December 31st of the second calendar year following
your termination of employment; and



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 16

 

(III)    the balance of your Regular Payroll Amount, if any remains due, will be
paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you on the
Permissible Payment Date rather than as described in paragraph 7(c)(ii)(A)(I),
(II) or (III), as applicable, and any remaining Salary, if any, shall be paid to
you or your estate, as applicable, by payment of your Regular Payroll Amount on
your Regular Payroll Dates commencing with the Regular Payroll Date that follows
the Permissible Payment Date. Each payment pursuant to this paragraph
7(c)(ii)(A) shall be regarded as a separate payment and not one of a series of
payments for purposes of Code Section 409A.

(B)    Bonus: an additional severance amount equal to 1.5 times your Severance
Bonus, determined and paid as follows:

(I)    an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(c)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(c)(ii)(B)(I) is determined to
constitute “deferred compensation” within the meaning of Code Section 409A, then
such prorated bonus shall not be paid to you until the earlier of (a) the first
business day of the seventh calendar month following the calendar month in which
your termination of employment occurs or (b) your death. Each payment pursuant
to this paragraph 7(c)(ii)(B) shall be



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 17

 

regarded as a separate payment and not one of a series of payments for purposes
of Code Section 409A;

(II)    an amount equal to your Severance Bonus, and payable between January 1st
and March 15th of the second calendar year following the calendar year in which
your employment terminates; provided, however, that if the 18th Month
Anniversary occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and

(III)    if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.

(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans in which you participated in at the time of your
termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law; provided, further, that to the extent CBS is unable
to continue such benefits because of underwriting on the plan term or if such
continuation would violate Code Section



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 18

 

105(h), CBS shall provide you with economically equivalent benefits determined
on an after-tax basis (to the extent such benefit was non-taxable).

(D)    Life Insurance: life insurance coverage until the end of the Term under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable).

(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination, but which would otherwise
vest on or before the end of an eighteen (18) month period thereafter, shall
accelerate and vest immediately on the Release Effective Date, and will continue
to be exercisable until the greater of eighteen (18) months following the
termination date or the period provided in accordance with the terms of the
grant; provided, however, that in no event shall the exercise period extend
beyond their expiration date.

(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.

(III)    All Accelerated Share Awards that would otherwise vest on or before the
end of an eighteen (18) month period following the termination date shall
accelerate and vest immediately on the Release Effective Date and be settled
within ten (10) business days thereafter; provided, however, that with respect
to Accelerated Share Awards which remain subject to



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 19

 

performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such
Accelerated Share Award under Code Section 162(m), such Accelerated Share Award
shall vest if and to the extent the Committee certifies that the performance
goal relating to such Accelerated Share Award has been met, or, if later, the
Release Effective Date, and shall be settled within ten (10) business days
thereafter; provided, further, that with respect to Accelerated Share Awards
which remain subject to performance-based vesting conditions on your termination
date, in the event and to the extent that compliance with the performance-based
compensation exception under Code Section 162(m) is not required in order to
ensure the deductibility of any such Accelerated Share Award, such Accelerated
Share Award shall immediately vest (with an assumption that the performance goal
was achieved at target level, if and to the extent applicable) on the Release
Effective Date and be settled within ten (10) business days thereafter.

Notwithstanding the foregoing, to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your
Accelerated Share Awards that would otherwise be settled during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall
instead be settled on the Permissible Payment Date.

(iii)    You shall be required to mitigate the amount of any payment provided
for in paragraph 7(c)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, however, that mitigation
shall not be required, and no reduction for other compensation shall be made,
for earnings for services provided during the first twelve (12) months after the
termination of your employment. You agree to advise CBS immediately and in
writing of any employment for which you are receiving such payments and to
provide documentation as requested by CBS with respect to such employment. The
payments provided for in paragraph 7(c)(ii) are in lieu of any other severance
or income continuation or protection under any CBS plan, program or agreement
that may now or hereafter exist (unless the terms of such



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 20

 

plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of payments and
benefits described in paragraph 7(c)(ii) of this Agreement).

(d)    Death.

(i)    Your employment with CBS shall terminate automatically upon your death.

(ii)    In the event of your death prior to the end of the Term while you are
actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar
year through and including your date of death, payable, less applicable
withholding taxes, between January 1st and March 15th of the following calendar
year. In addition, (A) all stock option and stock appreciation right awards (or
portions thereof) that have not vested and become exercisable on the date of
such termination shall accelerate and vest immediately, and shall continue to be
exercisable by your beneficiary or estate until the greater of two years
following your date of death or the period provided in accordance with the terms
of the grant, provided that in no event shall the exercise period of such awards
extend beyond their expiration date; (B) all stock option and stock appreciation
right awards (or portions thereof) that have previously vested and become
exercisable by the date of your death shall remain exercisable by your
beneficiary or estate until the greater of two years following your date of
death or the period provided in accordance with the terms of the grant, provided
that in no event shall the exercise period of such awards extend beyond their
expiration date; (C) all RSU awards and equity awards other than stock options
and stock appreciation rights (or portions thereof) that remain subject only to
time-based vesting conditions on the date of your death shall immediately vest
and be settled within ten (10) business days thereafter; and (D) all RSU awards
and equity awards other than stock options and stock appreciation rights (or
portions thereof) that remain subject to performance-based vesting conditions on
the date of your death shall vest if and to the extent the Committee certifies
that a level of the performance goal(s) relating to such RSU or other equity
award has been met following the end of the applicable performance period, and
shall be settled within ten (10) business days thereafter.

(iii)    In the event of your death after the termination of your employment
(which termination occurred during the Term) under circumstances



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 21

 

described in paragraph 7(b)(i) or 7(c)(i), but prior to payment of any amounts
or benefits described in paragraphs 7(b)(ii)(A), (B), (C) and (E) or paragraphs
7(c)(ii)(A), (B), (C) and (E), as applicable, that you would have received had
you continued to live, all such amounts and benefits shall be paid, less
applicable deductions and withholding taxes, to your beneficiary (or, if no
beneficiary has been designated, to your estate) in accordance with the
applicable payment schedule set forth in paragraphs 7(b)(ii)(A), (B), (C) and
(E) or paragraphs 7(c)(ii)(A), (B), (C) and (E), as applicable.

(e)    Disability.

(i)    If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.

(ii)    Except as provided in this paragraph 7(e)(ii), if you become Disabled
while employed full-time during the Term, you will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided you are eligible to
receive LTD program benefits. Notwithstanding the foregoing, if you have not
returned to work by December 31st of a calendar year during the Term, you will
receive bonus compensation for the calendar year(s) during the Term in which you
receive compensation under the STD program, determined as follows:

(A)    for the portion of the calendar year from January 1st until the date on
which you first receive compensation under the STD program, bonus compensation
shall be determined in accordance with the STIP (i.e., based upon CBS’s
achievement of its goals and CBS’s good faith estimate of your achievement of
your personal goals) and prorated for such period; and

(B)    for any subsequent portion of that calendar year and any portion of the
following calendar year in which you receive compensation under the STD program,
bonus compensation shall be in an amount equal to your Target Bonus and prorated
for such period(s).



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 22

 

(iii)    Bonus compensation under paragraph 7(e)(ii) shall be paid, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the calendar year following the calendar year to which such bonus
compensation relates. You will not receive bonus compensation for any portion of
the calendar year(s) during the Term while you receive benefits under the LTD
program. For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).

(iv)    In addition, if your employment terminates due to your “Permanent
Disability” (as defined in the LTIP or, if applicable, a predecessor plan to the
LTIP), (i) all stock option and stock appreciation right awards (or portions
thereof) that have not vested and become exercisable on your termination date
shall accelerate and vest immediately, and shall continue to be exercisable
until the greater of three years following the termination date or the period
provided in accordance with the terms of the grant, provided that in no event
shall the exercise period of such awards extend beyond their expiration date;
(ii) all stock option and stock appreciation right awards (or portions thereof)
that have previously vested and become exercisable by your termination date
shall remain exercisable until the greater of three years following the
termination date or the period provided in accordance with the terms of the
grant, provided that in no event shall the exercise period of such awards extend
beyond their expiration date; (iii) all RSU awards and equity awards other than
stock options and stock appreciation rights (or portions thereof) that remain
subject only to time-based vesting conditions on your termination date shall
immediately vest and be settled within ten (10) business days thereafter; and
(iv) all RSU awards and equity awards other than stock options and stock
appreciation rights (or portions thereof) that remain subject to
performance-based vesting conditions on your termination date shall vest if and
to the extent the Committee certifies that a level of the performance goal(s)
relating to such RSU or other equity award has been met following the end of the
applicable performance period, and shall be settled within ten (10) business
days thereafter. Notwithstanding the foregoing, if you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination due to Permanent
Disability and any portion of your RSUs or other equity awards that would
otherwise be settled during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall instead be settled on the Permissible Payment
Date.

(f)    Renewal Notice / Non-Renewal.



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 23

 

(i)    CBS shall notify you six (6) months prior to the expiration of the Term
in writing if it intends to continue your employment beyond the expiration of
the Term. If you are notified that CBS does intend to continue your employment,
then you agree that you shall negotiate exclusively with CBS for the first 90
days following such notification. Nothing contained herein shall obligate CBS to
provide an increase to your compensation hereunder upon such renewal.

(ii)    If you remain employed on the date that is the last day of the Term, but
have not entered into a new contractual relationship with CBS (or any of CBS’s
subsidiaries), and CBS advises on or before the last day of the Term that it
does not wish to continue your employment on an “at will” basis beyond
expiration of the Term, your employment shall automatically terminate on the day
next following the Expiration Date, and you shall be eligible to receive
severance under the then current CBS severance policy applicable to executives
at your level, subject to the terms of such severance policy (including your
execution of a release in favor of CBS pursuant to such policy to the extent
required).

(iii)    If you remain in the employ of CBS beyond the Expiration Date, but have
not entered into a new written contractual relationship with CBS (or any of
CBS’s subsidiaries), your continued employment shall be “at will” and on such
terms and conditions as CBS may at the time establish, and either party, during
such period, may terminate your employment at any time, provided that if CBS
terminates your employment during such period without cause, then, except as set
forth in paragraph 7(j)(v) of this Agreement, you shall become eligible to
receive severance under the then current CBS severance policy applicable to
executives at your level, subject to the terms of such severance policy
(including your execution of a release in favor of CBS pursuant to such policy
to the extent required).

(g)    Resignation from Official Positions. If your employment with CBS
terminates for any reason, you shall automatically be deemed to have resigned at
that time from any and all officer or director positions that you may have held
with CBS, or any of CBS’s affiliated companies and all board seats or other
positions in other entities you held on behalf of CBS, including any fiduciary
positions (including as a trustee) you hold with respect to any employee benefit
plans or trusts established by CBS. You agree that this Agreement shall serve as
written notice of resignation in this circumstance. If, however, for any reason
this paragraph 7(g) is deemed insufficient to effectuate such resignation, you
agree to execute, upon the request of CBS or any of its affiliated companies,
any documents or instruments which CBS may deem necessary or desirable to
effectuate such resignation or resignations, and you hereby authorize the



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 24

 

Secretary and any Assistant Secretary of CBS or any of CBS’s affiliated
companies to execute any such documents or instruments as your attorney-in-fact.

(h)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 7(b)(ii)(C) or
7(c)(ii)(C) or 7(j)(ii)(C), as applicable, with respect to medical and dental
benefits), participation in all CBS benefit plans and programs (including,
without limitation, vacation accrual, all retirement and related excess plans
and LTD) will terminate upon the termination of your employment except to the
extent otherwise expressly provided in such plans or programs, and subject to
any vested rights you may have under the terms of such plans or programs. The
foregoing shall not apply to the LTIP and, after the termination of your
employment, your rights under the LTIP shall be governed by the terms of the
LTIP award agreements, certificates, the applicable LTIP plan(s) and this
Agreement.

(i)    Release; Compliance with Paragraph 6.

(i)    Notwithstanding any provision in this Agreement to the contrary, prior to
payment by CBS of any amount or provision of any benefit pursuant to paragraph
7(b)(ii) or 7(c)(ii) or 7(j)(ii), as applicable, within sixty (60) days
following your termination of employment, (x) you shall have executed and
delivered to CBS a general release in a form satisfactory to CBS and (y) such
general release shall have become effective and irrevocable in its entirety
(such date, the “Release Effective Date”); provided, however, that if, at the
time any cash severance payments are scheduled to be paid to you pursuant to
paragraph 7(b)(ii) or 7(c)(ii) or 7(j)(ii), as applicable, you have not executed
a general release that has become effective and irrevocable in its entirety,
then any such cash severance payments shall be held and accumulated without
interest, and shall be paid to you on the first Regular Payroll Date following
the Release Effective Date and the vesting of any stock options, RSUs and other
equity awards shall be suspended until the Release Effective Date. Your failure
or refusal to sign and deliver the release or your revocation of an executed and
delivered release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph 7(b)(ii) or 7(c)(ii) or 7(j)(ii), as applicable. Notwithstanding
the foregoing, if the sixty (60) day period does not begin and end in the same
calendar year, then the Release Effective Date shall occur no earlier than
January 1st of the calendar year following the calendar year in which your
termination occurs.

(ii)    Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii) and 7(c)(ii) and
7(j)(ii), as applicable, shall immediately cease, and CBS shall have no further



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 25

 

obligations to you with respect thereto, in the event that you materially breach
any provision of paragraph 6 hereof.

(j)    Payments in Connection with Certain Corporate Events.

(i)    Definition. For purposes of this Agreement, a “Corporate Event” shall be
deemed to occur upon the occurrence of any of the following events:

(A)    consummation of a merger, consolidation or reorganization of CBS or any
of its subsidiaries unless, immediately following such transaction, (I) all or
substantially all the beneficial owners of CBS stock having general voting power
immediately prior to such transaction directly or indirectly own more than fifty
percent (50%) of the general voting power of the entity resulting from such
transaction (the “Combined Company”) in substantially the same proportions as
their beneficial ownership of such CBS stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction), (II) no
person or group directly or indirectly beneficially owns stock representing more
than twenty percent (20%) of the general voting power of the Combined Company
and (III) a majority of the independent directors of the Combined Company and a
majority of the directors of the Combined Company, in each case, consist of
individuals who were Original Independent Directors (as defined in clause
(D) below) immediately prior to such transaction; or

(B)    consummation of the sale or disposition of all or substantially all of
the assets of CBS; or

(C)    at any time after the Effective Date, any “person” or “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder), directly
or indirectly acquires or then beneficially owns (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act) stock representing more than twenty
percent (20%) of the general voting power of CBS at a time when the person who,
on January 1, 2011, was the ultimate beneficial owner (within the meaning of
Rule 13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting Beneficial
Owner”) of a majority of the general voting power of



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 26

 

CBS no longer is the Ultimate Voting Beneficial Owner of a majority thereof; or

(D)    a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors. “Original
Independent Directors” shall mean those individuals who, as of the Effective
Date, constituted the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board, either by a
vote of the Board or by action of the shareholders of CBS pursuant to a
recommendation by the Board, as a result of the death, voluntary retirement or
resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.

(ii)    Termination Payments. In the event that (x) CBS terminates your
employment without Cause (as defined in paragraph 7(a)(i)), whether during or
after the Term; (y) you resign your employment with Good Reason (as defined in
paragraph 7(c)(i)), whether during or after the Term; or (z) your employment
ceases under circumstances described in paragraph 7(f)(ii) or 7(f)(iii), in each
case during the twenty-four (24) month period following the date of a Corporate
Event, you shall thereafter receive, less applicable withholding taxes, the
Accrued Obligations, payable within thirty (30) days following your termination
date, and subject to your compliance with paragraph 7(i) hereunder, the
following payments and benefits:

(A)    Pro-Rata Bonus: a Bonus for the calendar year in which your employment is
terminated, such Bonus to be determined based on actual performance and
consistent with senior executives who remain employed with CBS, and then
prorated based on the number of calendar days of such year elapsed through the
date your employment is terminated (the “Pro-Rata Bonus”), payable, less
applicable deductions and withholding taxes, between January 1st and March 15th
of the following calendar year;

(B)    Enhanced Severance Amount:    an amount equal to two (2) times the sum of
(i) your Salary in effect at the time of your termination (or, if your Salary
has been reduced in violation of this Agreement, your highest Salary during the
Term) and (ii) the average of your actual annual Bonus awards for the three
years immediately preceding the year in which your employment is



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 27

 

terminated (the “Enhanced Severance Amount”). To the extent the Enhanced
Severance Amount exceeds the sum of (x) the amount determined pursuant to
paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as applicable, and (y) the amount
determined pursuant to paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, such
excess portion shall be paid in a lump sum within thirty (30) days following
your termination date. The remaining portion of the Enhanced Severance Amount
that is equal to the amount determined pursuant to paragraph 7(b)(ii)(A) or
7(c)(ii)(A), as applicable, shall be paid in accordance with the schedule
described in paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as applicable; and the
remaining portion of the Enhanced Severance Amount that is equal to the amount
determined pursuant to paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable,
shall be paid in accordance with the schedule described in paragraph 7(b)(ii)(B)
or 7(c)(ii)(B), as applicable; provided, however, that to the extent such
remaining portions of the Enhanced Severance Amount do not constitute “deferred
compensation” within the meaning of Code Section 409A, such portions shall also
be paid in a lump sum within thirty (30) days following your termination date,
with any remainder to be paid in accordance with the schedules described in
paragraph 7(b)(ii)(A) and 7(b)(ii)(B) or paragraph 7(c)(ii)(A) and 7(c)(ii)(B),
as applicable; provided, further, that if you are a “specified employee” (within
the meaning of Code Section 409A and determined pursuant to procedures adopted
by CBS) at the time of your termination and any portion of the Enhanced
Severance Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the Permissible Payment Date rather than as described above, and any remaining
Enhanced Severance Amount shall be paid to you or your estate, as applicable, in
accordance with the installment payment schedule set forth above on your Regular
Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date. Each payment pursuant to this paragraph 7(j)(ii)(B)
shall be regarded as a separate payment and not one of a series of payments for
purposes of Code Section 409A;

(C)    Health Benefits: medical and dental insurance coverage for you and your
eligible dependents at no cost to you (except as hereafter described) pursuant
to the CBS benefit plans



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 28

 

in which you participated in at the time of your termination of employment (or,
if different, other benefit plans generally available to senior level
executives) for a period of twenty-four (24) months following the termination
date, or if earlier, the date on which you become eligible for medical or dental
coverage as the case may be from a third party, which period of coverage shall
be considered to run concurrently with the COBRA continuation period; provided,
that during the period that CBS provides you with this coverage, the cost of
such coverage will be treated as taxable income to you and CBS may withhold
taxes from your compensation for this purpose; provided, further, that you may
elect to continue your medical and dental insurance coverage under COBRA at your
own expense for the balance, if any, of the period required by law; provided,
further, that to the extent CBS is unable to continue such benefits because of
underwriting on the plan term or if such continuation would violate Code
Section 105(h), CBS shall provide you with economically equivalent benefits
determined on an after-tax basis (to the extent such benefit was non-taxable);

(D)    Life Insurance: life insurance coverage for twenty-four (24) months under
CBS’s policy in effect on the date of termination in the amount then furnished
to CBS employees at no cost (the amount of which coverage will be reduced by the
amount of life insurance coverage furnished to you at no cost by a third party
employer); provided, however, that to the extent CBS is unable to continue such
benefits because of underwriting on the plan term, CBS shall provide you with
economically equivalent benefits determined on an after-tax basis (to the extent
such benefit was non-taxable);

(E)    Equity: the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

(I)    All stock option awards (or portions thereof) that have not vested and
become exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(i) above),
and will continue to be exercisable until their expiration date;

(II)    All stock option awards (or portions thereof) that have previously
vested and become exercisable by the date of such termination shall remain
exercisable until their



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 29

 

expiration date; and

(III)    With respect to all awards of RSUs and other equity awards (or portions
thereof) that have not vested on the date your employment is terminated, such
awards shall accelerate and vest immediately on the Release Effective Date and
be settled within ten (10) business days thereafter; provided, however, that
with respect to any RSU and other equity awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
limited to the extent that compliance with the performance-based compensation
exception is required in order to ensure the deductibility of any such RSU or
other equity award under Code Section 162(m), such award shall vest if and to
the extent the Committee certifies that the performance goal relating to such
award has been met, or, if later, the Release Effective Date, and shall be
settled within ten (10) business days thereafter; provided, further, that with
respect to any RSU and other equity awards that remain subject to
performance-based vesting conditions on your termination date, in the event and
to the extent that compliance with the performance-based compensation exception
under Code Section 162(m) is not required in order to ensure the deductibility
of any such RSU or other equity award, such award shall immediately vest (with
an assumption that the performance goal was achieved at target level, if and to
the extent applicable) on the Release Effective Date and be settled within ten
(10) business days thereafter. Notwithstanding the foregoing, to the extent that
you are a “specified employee” (within the meaning of Code Section 409A and
determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of your RSUs or other equity awards that would
otherwise be settled during the six-month period following your termination of
employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall instead be settled on the Permissible Payment
Date; and

(F)    Outplacement Services: CBS will make available to you, at its expense,
executive level outplacement services with a leading national outplacement firm,
with such outplacement services to be provided for a period of up to twelve
(12) months following the date on which your employment is terminated. The
outplacement program shall be designed and the outplacement firm selected by
CBS. CBS will pay all expenses related to the



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 30

 

provision of outplacement services directly to the outplacement firm by the end
of the calendar year following the calendar year in which the outplacement
services are provided.

(iii)    No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in paragraph 7(j)(ii) by seeking other employment. The
payments provided for in paragraph 7(j)(ii) are in lieu of any other severance
or income continuation or protection in this Agreement or in any CBS plan,
program or agreement that may now or hereafter exist.

(iv)    Death. If you die prior to payment of any amount or benefit described in
paragraph 7(j)(ii)(A), (B) or (E) that would have been paid to you had you
continued to live, all such amounts and benefits shall be paid, less applicable
deductions and withholding taxes, to your beneficiary (or, if no beneficiary has
been designated, your estate) in accordance with the applicable payment
schedule.

(v)    Survival of Provisions. The provisions of this paragraph 7(j) (and any
other provision in this Agreement which relates to or is necessary for the
enforcement of the parties’ rights under this paragraph 7(j)) shall survive the
expiration of the Term of this Agreement. For avoidance of doubt, the provisions
of paragraphs 6(a) and 6(c) shall apply so long as any payments are due to you
pursuant to this paragraph 7(j), even if your termination of employment occurs
following the expiration of the Term of this Agreement.

8.    No Acceptance of Payments. You represent that you have not accepted or
given nor will you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than CBS for the
inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.

9.    Equal Opportunity Employer; Employee Statement of Business Conduct. You
recognize that CBS is an equal opportunity employer. You agree that you will
comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status. In addition, you agree that you will
comply with the CBS Business Conduct Statement.

10.    Notices. All notices under this Agreement must be given in writing, by
personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the CLO, CBS. Any
notice given by registered mail shall be deemed to have been given three days
following such mailing.



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 31

 

11.    Assignment. This is an Agreement for the performance of personal services
by you and may not be assigned by you or CBS except that CBS may assign this
Agreement to any majority-owned subsidiary of or any successor in interest to
CBS.

12.    New York Law, Etc. You acknowledge that this Agreement has been executed,
in whole or in part, in the State of New York and that your employment duties
are primarily performed in New York. Accordingly, you agree that this Agreement
and all matters or issues arising out of or relating to your CBS employment
shall be governed by the laws of the State of New York applicable to contracts
entered into and performed entirely therein without giving effect to any choice
or conflict of law provision or rule that would cause the application of the
laws of any jurisdiction other than the State of New York.

13.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

14.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.

15.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

16.    Supersedes Prior Agreements. This Agreement supersedes and cancels all
prior agreements relating to your employment by CBS or any of CBS’s affiliated
companies relating to the subject matter herein, including, without limitation,
your prior employment agreement with Showtime Networks Inc. dated as of
September 1, 2018.

17.    Payment of Deferred Compensation – Code Section 409A.

(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A.
This Agreement shall be construed in a manner to give effect to such intention.
In no event whatsoever (including, but not limited to as a result of this
paragraph 17 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A.
Neither CBS nor any of its



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 32

 

affiliates have any obligation to indemnify or otherwise hold you harmless from
any or all such taxes, interest or penalties, or liability for any damages
related thereto. You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Code Section 409A.

(b)    Your right to any in-kind benefit or reimbursement benefits pursuant to
any provisions of this Agreement or pursuant to any plan or arrangement of CBS
covered by this Agreement shall not be subject to liquidation or exchange for
cash or another benefit.

18.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”). Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators). The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration. Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her sole discretion) in a dispute concerning the
enforcement of the provisions of this Agreement in relation to paragraph 7(j),
you shall be entitled to recover all of your costs (including attorney’s fees)
reasonably incurred in connection with such dispute. Following the arbitrator’s
issuance of a final non-appealable award setting forth that you are the
prevailing party, CBS shall reimburse you for such costs within thirty (30) days
following its receipt of reasonable written evidence substantiating such costs,
provided that in no event will payment be made to you later than the last day of
the calendar year next following the calendar year in which the award is issued.
If there is a dispute regarding the reasonableness of the costs you incur, the
same arbitrator shall determine, in his or her sole discretion, the costs that
shall be reimbursed to you by CBS. Judgment upon the final award(s) rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of paragraph 6 of this Agreement, and you hereby consent and agree
to exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 33

 

19.    Limitation on Payments.

(a)     In the event that the payments and benefits provided for in this
Agreement or other payments and benefits payable or provided to you
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this paragraph 19, would be subject to the excise tax
imposed by Section 4999 of the Code, then your payments and benefits under this
Agreement or other payments or benefits (the “280G Amounts”) will be either:

(i)     delivered in full; or

(ii)     delivered as to such lesser extent that would result in no portion of
the 280G Amounts being subject to the excise tax under Section 4999 of the Code;

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by you on an after-tax basis of the greatest amount
of 280G Amounts, notwithstanding that all or some portion of the 280G Amounts
may be taxable under Section 4999 of the Code.

(b)     In the event that a reduction of 280G Amounts is made in accordance with
this paragraph 19, the reduction will occur, with respect to the 280G Amounts
considered parachute payments within the meaning of Section 280G of the Code, in
the following order:

(i)     reduction of cash payments in reverse chronological order (i.e., the
cash payment owed on the latest date following the occurrence of the event
triggering the excise tax will be the first cash payment to be reduced);

(ii)     cancellation of equity awards that were granted “contingent on a change
in ownership or control” within the meaning of Code Section 280G, in the reverse
order of date of grant of the awards (i.e., the most recently granted equity
awards will be cancelled first);

(iii)     reduction of the accelerated vesting of equity awards in the reverse
order of date of grant of the awards (i.e., the vesting of the most recently
granted equity awards will be cancelled first); and

(iv)     reduction of employee benefits in reverse chronological order (i.e.,
the benefit owed on the latest date following the occurrence of the event
triggering the excise tax will be the first benefit to be reduced).



--------------------------------------------------------------------------------

 

Ms. Christina Spade

October 18, 2018

Page 34

 

In no event will you have any discretion with respect to the ordering of payment
reductions.

(c)     Unless you and CBS otherwise agree in writing, any determination
required under this paragraph 19 will be made in writing by a nationally
recognized accounting or valuation firm (the “Firm”) selected by CBS, whose
determination will be conclusive and binding upon you and CBS for all purposes.
For purposes of making the calculations required by this paragraph 19, the Firm
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. CBS and you will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this paragraph 19. CBS will bear all costs
for payment of the Firm’s services in connection with any calculations
contemplated by this paragraph 19.

20.    Clawback Policy. Any compensation provided to you, whether under this
Agreement or otherwise, with regard to your employment with CBS and/or its
subsidiaries, as applicable, shall be subject to the applicable provisions of
any clawback policy implemented by CBS from time to time, including any policy
implemented pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder.

21.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.

[signature page to follow]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

Very truly yours,

CBS CORPORATION

By:

 

/s/ Joseph R. Ianniello

Name:

 

Joseph R. Ianniello

Title:

 

President and Acting Chief Executive Officer

 

ACCEPTED AND AGREED:

/s/ Christina Spade

Christina Spade

Dated:

 

10/18/18